Name: 88/528/Euratom: Commission Decision of 29 September 1988 concerning the conclusion of a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada on the involvement of Canada in the European Atomic Energy Community contribution to the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: cooperation policy;  electrical and nuclear industries;  European construction
 Date Published: 1988-10-25

 Avis juridique important|31988D052888/528/Euratom: Commission Decision of 29 September 1988 concerning the conclusion of a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada on the involvement of Canada in the European Atomic Energy Community contribution to the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the Commission for and on behalf of the Community Official Journal L 291 , 25/10/1988 P. 0075*****COMMISSION DECISION of 29 September 1988 concerning the conclusion of a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada on the involvement of Canada in the European Atomic Energy Community contribution to the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, by the Commission for and on behalf of the Community (88/528/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Council, in its decision of 25 July 1988, approved the conclusion of the Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada on the involvement of Canada in the European Atomic Energy Community contribution to the International Thermonuclear Experimental Reactor (ITER) Conceptual Design Activities, HAS DECIDED AS FOLLOWS: Article 1 The Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada on the involvement of Canada in the European Atomic Energy Community contribution to the International Thermonuclear Experimental Reactor Conceptual Design Activities shall be concluded on behalf of the Community. The text of the Memorandum of Understanding is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorized to sign the Memorandum of Understanding for the purpose of committing the European Atomic Energy Community. Done at Brussels, 29 September 1988. For the Commission Karl-Heinz NARJES Vice-President